Exhibit 10.5

 

POST CLOSING AND INDEMNITY AGREEMENT

 

THIS POST CLOSING AND INDEMNITY AGREEMENT (“Agreement”) is dated this 21st of
February, 2014 by SPC PARK AVENUE LIMITED PARTNERSHIP, a Delaware limited
partnership, and SPC CONDO LIMITED PARTNERSHIP, a Delaware limited partnership
(collectively, “Seller”), and IREIT LITTLE ROCK PARK AVENUE, L.L.C., a Delaware
limited liability company (“Purchaser”) in connection with the acquisition of
portions of Park Avenue Shopping Center in Little Rock, Arkansas (referred to as
the “Property” as defined in that Letter Agreement dated November 8, 2013 (as
amended, “Contract”) by and between Seller and Purchaser’s
predecessor-in-interest, Inland Real Estate Acquisitions, Inc. (“Inland”).

 

WHEREAS, Purchaser is the successor to Inland with respect to the Contract; and

 

WHEREAS, in connection with the acquisition of the Property from Seller,
Purchaser requires a confirmation of Seller to complete certain obligations
following the closing (the “Closing”) for the acquisition of the Property by
Purchaser; and it being acknowledged that Purchaser would not complete its
purchase of the Property without Seller’s execution of this Agreement; and

 

WHEREAS, in order to proceed to Closing, Purchaser requires Seller to make
certain undertakings as set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration including the mutual
promises contained herein, the parties hereto agree as follows:

 

1.                  Tenant Reconciliations. Seller agrees to indemnify and hold
Purchaser, its lender and their respective successors and assigns harmless from
and against any claims relating to or arising out claims by any tenant of the
Property relating to reconciliations for periods ending prior to the Closing,
including, but not limited to, claims relating to refunds of real estate taxes.

2.                  Earnouts. Seller and Purchaser hereby acknowledge and agree
that the Property is not one hundred percent (100%) occupied at the time of
Closing with all tenants occupying their space, open for business and paying
full rent, including CAM, taxes and insurance current. Notwithstanding anything
to the contrary set forth in the Contract, Seller shall have twenty-four (24)
months following the date of Closing (“Earnout Period”) to receive additional
proceeds of up to $4,753,317.00 (“Earnout Purchase Price”) based upon an Earnout
Annual Base Minimum Rent of $313,668.20 divided by the Base Rent Divider of
6.5989% by leasing the vacant space shown on Exhibit A attached hereto and made
a part hereof (“Earnout Space”); provided, however, in no event shall the
overall purchase price for the Property exceed $28,123,317.00. During the
Earnout Period, it shall be Seller’s responsibility and sole cost and expense
for leasing out and paying all costs related to placing the tenants into the
Earnout Space, including, but not limited to, any commissions, tenant
improvement allowances and concessions; provided, however, no tenant shall be
Seller or an affiliate of Seller. Seller and Purchaser hereby acknowledge and
agree that Camrich Holdings, Inc. shall be the exclusive broker with respect to
the Property commencing on the date hereof and ending on the earlier of (i) the
last day of the Earnout Period, or (ii) the date of the final Earnout closing.
The tenant for each Earnout Space and each lease for the Earnout Space shall be
subject to Purchaser’s prior written consent, such consent may be withheld by
Purchaser in its reasonable discretion, and Seller is not entitled to any
portion of the

Page 1

 

 

Earnout Purchase Price until a Purchaser-approved tenant under a
Purchaser-approved lease for an Earnout Space has accepted its space “as is” and
takes total possession, has opened for business and commences full rental
payments, including CAM in accordance with the terms of the applicable lease,
and taxes and insurance on a pro rata basis, and Purchaser has received an
estoppel letter reasonably acceptable to Purchaser from each such tenant and for
the first (1st) Earnout closing only, Arkansas Newk’s, LLC, a Mississippi
limited liability company, is occupying its respective space in the Property and
paying full rent, including CAM, taxes and insurance current (“Earnout
Requirements”). Each Earnout closing shall occur upon ten (10) business days
advance written notice to Purchaser that the Earnout Requirements have been
satisfied and provided the Earnout Period has not expired; provided, however,
(a) Seller hereby acknowledges that Seller waives its right to any additional
proceeds if no lease for the applicable Earnout Space has been fully executed
during the Earnout Period, and (b) at the respective Earnout closing, Seller
shall deliver to Purchaser (if not previously delivered) a down date endorsement
to Purchaser’s Owner’s Policy of Title Insurance showing that there are no
mechanic’s or materialmens’ liens affecting Purchaser’s title to the Property
caused by Seller. In the event that a lease has been fully executed for an
Earnout Space during the Earnout Period but the Earnout Requirements have not
been satisfied and the final Seller’s notice of satisfaction of the Earnout
Requirements has not been sent during the Earnout Period, then at the Earnout
closing for such Earnout Space, there shall be deducted from the applicable
Earnout payment an amount equal to the daily rate of annual rent and taxes under
such lease multiplied by the number of days from the date of the Earnout closing
to the outside rent commencement date under such lease, as reasonably determined
by Seller and Purchaser. Additionally, during the Earnout Period and until
tenants have satisfied all requirements stated herein with respect to its
respective Earnout Space, Seller shall be responsible on a monthly basis for all
taxes and insurance due for the applicable Earnout Space.

Purchaser shall act in a commercially reasonable manner and in good faith during
its review and determination of the approval of any new proposed tenant and/or
lease presented to Purchaser. Also, Purchaser agrees to respond to any request
for the approval of any new proposed tenant and/or lease presented to Purchaser
within seven (7) business days after receipt of such request and all reasonable
documentation required to evaluate such request by Purchaser. If Purchaser fails
to respond to such request within such 7-business day period and such failure
continues for a period in excess of five (5) business days after Purchaser’s
receipt of notice of such failure, then such proposed tenant and/or lease shall
be deemed approved by Purchaser. In the event that any tenant and its new lease
is approved (or deemed approved) and such lease is signed by the tenant and
delivered to Purchaser but Purchaser fails to execute and deliver such lease
within ten (10) business days after receipt thereof, then notwithstanding any
other term of the Agreement between Seller and Purchaser to the contrary, (i)
the respective Earnout payment amount for such lease shall be earned and (ii)
the Earnout closing relating to such lease shall occur within ten (10) business
days after Purchaser's receipt of notice from Seller thereof. Purchaser hereby
approves the following proposed tenants: (i) Gerald Ryan Hamra (Potbelly’s
franchisee), (ii) Casual Male Retail Store, LLC, a Delaware limited liability
company, dba DXL Mens Apparel and (iii) Joi Cummins dba The Dry Bar.

3.                  Vacancy Escrow. As part of the Closing, Seller shall place
in escrow with Chicago Title Insurance Company, pursuant to a mutually agreed
upon escrow agreement, an amount equal to $15.00 per square foot for tenant
improvements and $3.00 per square foot for leasing commissions, times the square
footage of the Earnout Space (“Vacancy Escrow Deposits”). The escrow agreement
shall set forth the terms of the disbursement of the Vacancy Escrow Deposits.
All Escrow Deposits remaining at the end of the Earnout Period shall be
disbursed to Purchaser.

Page 2

 

 

 

4.                  Real Estate Tax Escrow. As part of the Closing, Seller shall
place in escrow with Chicago Title Insurance Company, pursuant to a mutually
agreed upon escrow agreement, an amount equal to $116,718.60 for payment of the
2013 real estate taxes for the Property and for the portion of calendar year
2014 that Sellers owns the Property (January 1, 2014 – the date prior to the
date hereof) (“Tax Escrow Deposit”). The escrow agreement shall set forth the
terms of the disbursement of the Tax Escrow Deposit.

5.                  Further Assurances. Seller and Purchaser agree to cooperate
with each other following the closing to confirm any matter and execute any
document reasonably required by the other party in furthering of the Closing and
consistent with the requirements of the Contract.

6.                  Defined Terms. All capitalized terms which are not expressly
defined herein shall have the meaning as set forth in the Contract.

7.                  Indemnification. Seller agrees to indemnify and hold the
Indemnified Parties harmless from any Loss.

8.                  Miscellaneous. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns and may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Agreement effective the first
date written above.

 

(signature page follows)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3

 

 

SIGNATURE PAGE FOR

POST CLOSING AND INDEMNITY AGREEMENT

 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as of the day and year first above written.

 

  SELLER:              

SPC PARK AVENUE LIMITED PARTNERSHIP,

a Delaware limited partnership

              By:

Park Avenue GP, LLC,

a Delaware limited liability company,

its general partner

                By: /s/ M. Adam Richey         M. Adam Richey, Manager          
           

SPC CONDO LIMITED PARTNERSHIP,

a Delaware limited partnership

              By:

Condo GP, LLC,

a Delaware limited liability company,

its general partner

                By: /s/ M. Adam Richey         M. Adam Richey, Manager          
              PURCHASER:              

IREIT PARK AVENUE LITTLE ROCK, L.L.C.

a Delaware limited liability company

              By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

                By: /s/ David Z. Lichterman       Name: David Z. Lichterman    
  Title: Treasurer and Chief Accounting Officer            

 

 

Page 4

 

 

EXHIBIT A

 

EARNOUT SPACE

 

[image_001.gif]

 

 

 

 

Page 5

